Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 20, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 9 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Indeed, the evidence of *274defendant’s guilt was overwhelming. The accomplice’s testimony supplying the details of defendant’s criminal conduct was amply corroborated by other evidence, consisting of identification testimony by two witnesses, "tending to connect” defendant with the crime (CPL 60.22 [1]).
The court properly allowed limited testimony regarding the female victim’s prior identification of defendant from a photographic array, since defense counsel had opened the door to such testimony by suggesting that her in-court identification of defendant was a recent fabrication (see, People v Jones, 223 AD2d 375, lv denied 88 NY2d 849; People v Francis, 123 AD2d 714).
The court’s Allen charge was not coercive. Defendant’s challenge to the lineup identification is unpreserved and without merit. Concur—Milonas, J. P., Ellerin, Nardelii, Williams and Mazzarelli, JJ.